                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                       AT CHATTANOOGA

  UNITED STATES OF AMERICA,                       )
                                                  )
                   Plaintiff,                     )
                                                  )       Case No. 1:19-cv-147
           v.                                     )       U.S. District Judge Curtis L. Collier
                                                  )
                                                  )
  REJON TAYLOR,                                   )
                                                  )
                   Defendant.                     )


                               REPLY IN SUPPORT OF
                REJON TAYLOR’S BRIEF REGARDING THE APPLICATION OF
                        UNITED STATES V. DAVIS TO HIS CASE


           Rejon Taylor and the Government agree on three points: 1) If a predicate

  offense is not a crime of violence, then the elements of Section 924(c) are not

  satisfied (see Doc. 46, PageID 1648, n.3); 2) kidnapping is not a crime of violence

  (id.); 3) if kidnapping resulting in death is not a crime of violence under the force

  clause, 1 then United States v. Davis requires this Court to vacate Mr. Taylor’s

  conviction on Count IV and set aside his capital sentence. See id. at PageID 1653,

  n.4. 2

           However, the Government takes a misguided detour to reach the legally

  untenable conclusion that the “resulting in death” element of 18 U.S.C. § 1201(c)


  118 U.S.C. § 924(c)(3)(A).
  2In its Response, the Government does not dispute Mr. Taylor’s arguments that United States v.
  Davis, 139 S.Ct. 2319 (2019), effectively overruled the Sixth Circuit’s decision in his case upholding
  his Section 924(c) convictions under the residual clause. See Doc. 43, PageID 1616-27. The
  Government also does not dispute that Davis applies retroactively. See id., PageID 1622, n.2.



Case 1:19-cv-00147-CLC-CHS Document 49 Filed 05/15/20 Page 1 of 8 PageID #: 1658
  supplies the necessary mens rea to satisfy the force clause of 18 U.S.C. §

  924(c)(3)(A). The Government ignores the Supreme Court’s holding in Leocal v.

  Ashcroft, 543 U.S. 1 (2004), that the force clause requires a degree of intent higher

  than merely negligent or accidental conduct. Leocal, 543 U.S. at 9. Yet, similar to

  the statute considered in Leocal—which the Supreme Court determined was not a

  crime of violence—Section 1201(c) has no mens rea requirement. Furthermore, the

  Government cannot “import” the mens rea required for a predicate offense from

  capital sentencing provisions that are relevant only after the jury convicts a

  defendant of the crime charged in the indictment, as the Government suggests.

     I. Factors which are relevant only as to sentencing are not elements of the
        predicate offense and cannot supply the necessary mens rea to convert an
        otherwise non-qualifying crime into a crime of violence under the force
        clause.

        The Government contends that it can “import” a jury’s findings as to the

  sentencing factors backwards from the penalty phase of a capital trial to satisfy the

  element of Section 924(c)(3)(A) in the guilt phase. This contention is wrong as a

  matter of law. Capital sentencing factors are not operative until a jury has found

  the defendant guilty of a crime. 18 U.S.C. § 3593(b) and (c). The Government must

  present and prove all elements of the crime charged beyond a reasonable doubt in

  the first phase of the trial. Only then does the trial move to the penalty phase where

  the jury must make certain findings beyond a reasonable doubt before imposing a

  sentence of death. Id. The Government cannot bootstrap the capital sentencing

  factors into the elements necessary in the guilt phase.




                                            2

Case 1:19-cv-00147-CLC-CHS Document 49 Filed 05/15/20 Page 2 of 8 PageID #: 1659
          Thus, the Government’s arguments on this point fail. See Doc. 46, PageID

  1651.

     II. 18 U.S.C. § 1201(a), the predicate crime with which Mr. Taylor was charged,
         does not have the requisite mens rea to categorically qualify as a crime of
         violence.

          In Leocal, the Supreme Court held that to categorically qualify as a crime of

  violence under either the force clause or the now-invalidated residual clause, the

  predicate crime must carry a mens rea higher than an accident or negligence. 543

  U.S. at 9, 11. Leocal also made clear that a statute that “do[es] not require any

  mental state with respect to the use of force against another person … reach[es]

  individuals who were negligent or less.” Id. at 13.

          Here, the words of the kidnapping statute are plain. The Court need not look

  beyond it. The “resulting in death” element contains no mens rea requirement and

  thus the Government may prosecute those who, in the course of committing

  kidnapping, cause the death of the victim by accident or negligence. The Sixth

  Circuit has explained:

          [O]nly the most extraordinary showing of contrary intentions from [the
          legislative history] would justify a limitation on the “‘plain meaning”’ of
          the statutory language. When we find the terms of a statute
          unambiguous, judicial inquiry is complete, except in “‘rare and
          exceptional circumstances.’” United States v. Johnson, 855 F.2d 299,
          305 (6th Cir. 1988) (quoting Garcia v. United States, 469 U.S. 70, 75
          (1984)) . . . Because the plain language of the statute says simply “kills,”
          and not “intentionally kills” or “murders,” the settled principles of
          construction direct us to conclude that the legislature did not intend to
          add an additional scienter requirement to the killing component of the
          crime.

  United States v. Poindexter, 44 F.3d 406, 408-09 (6th Cir. 1995).


                                               3

Case 1:19-cv-00147-CLC-CHS Document 49 Filed 05/15/20 Page 3 of 8 PageID #: 1660
         Case law also makes clear that one can be prosecuted under federal statutes

  that contain the language “resulting in death” on the basis of accidental or negligent

  conduct. See, e.g., United States v. Mayhew, 380 F. Supp. 2d 936, 959-60 (S.D. Ohio

  2005) (“The Court finds that 18 U.S.C. § 1201, which states ‘if the death of any

  person results, shall be punished by death or life imprisonment’ does not require

  that the government prove mens rea. The language simply contains no indication

  that such proof is necessary.”); 3 see also United States v. McDuffy, 890 F. 3d 796,

  797-98 (9th Cir. 2018), cert. denied 139 S.Ct. 845 (2019) (“In 18 U.S.C. § 2113(e),

  Congress mandated an enhanced punishment for an individual who kills a person

  in the course of committing a bank robbery. We conclude the enhancement applies

  even when the bank robber accidentally kills someone.”). 4

         The Government incorrectly argues that, despite the clear language of

  Section 1201 and the absence of a mens rea requirement, Mr. Taylor must

  nonetheless supply a case showing that the statute has actually been applied to

  prosecute accidental or negligent conduct resulting in death in order to demonstrate



  3 The Court should note that in Mayhew, the Government itself argued “that the ‘death results’
  provision does not require a showing of either mens rea or proximate causation, and that had
  Congress intended either, it would have specifically stated as such.” Id. at 958. The court in
  Mayhew held that the provision in Section 1201 does require proximate cause but has no mens rea
  requirement.
  4 Numerous cases have explained that the language “resulting in death” or “death results” requires

  only a showing of proximate cause. See, e.g., United States v. Guillette, 547 F.2d 743, 748-49 (2d Cir.
  1976); United States v. Woodlee, 136 F.3d 1399, 1405 (10th Cir. 1998); United States v. Hayes, 589
  F.2d 811, 821 (5th Cir. 1979); United States v. Lewis, 644 F. Supp. 1391, 1406 (W.D. Mich. 1986).
  Notably, that although the Government may argue that such holdings constrain prosecutors from
  winning or sustaining convictions under sentencing enhancements such as 18 U.S.C. § 924(c) and the
  ACCA, it is the very breadth created by the lack of intent in statutes with the “death results”
  language that permits the Government to prosecute these primary crimes – many of which permit
  the enhanced punishment of death for their violation – without having to prove an element of intent.
  See, for example, the statute in question, 18 U.S.C. § 1201(a) and 18 U.S.C. § 2113(e).

                                                    4

Case 1:19-cv-00147-CLC-CHS Document 49 Filed 05/15/20 Page 4 of 8 PageID #: 1661
  a “realistic probability” that the statute can be used in such a manner. The Sixth

  Circuit, however, has held that it merely needs to look at the plain language of the

  statute and/or pronouncements of courts that have applied the statute to determine

  whether the law contemplates the possibility of prosecution. See, e.g., United States

  v. McGraham, 504 F.3d 608, 614-15 (6th Cir. 2007) (where Sixth Circuit looked to

  both statutory language and Ohio court decisions to find “realistic probability” that

  statute would be applied in a broad manner and even where no case explicitly

  addressed the situation nor where Ohio had prosecuted someone for it, so long as

  the law contemplated the possibility, a realistic probability was demonstrated);

  United States v. Lara, 590 F. App’x 574, 584 (6th Cir. 2014) (rejecting argument

  that defendant must point to actual prosecutions so long as the “meaning of the

  statute” is “plain” or “state-court cases . . . suggest that a statute applies to

  nongeneric conduct.”). 5

          And, as noted above, the Government has, in fact, prosecuted someone for

  bank robbery resulting in death when the death in question was accidental. United

  States v. McDuffy, supra. Thus, the Government’s own prosecutorial decisions

  supply the “realistic probability” that it will use Section 1201 to criminalize

  accidental or negligent death that results from kidnapping. See Moncrieffe v.

  Holder, 569 U.S. 184 (2013).



  5 See also Hylton v. Sessions, 897 F.3d 57 (2d Cir. 2018) (“[t]here is no … requirement” that the
  defendant “’point to…cases in which the state courts in fact did apply the statute in the special
  (nongeneric) manner for which he argues’” where the “’statutory language itself…creates the
  realistic probability that a state would apply the statute to conduct beyond the generic definition.’”
  (quoting Gonzales v. Duenas-Alvarez, 549 U.S. 183, 193 (2007); Ramos v. U.S. Att’y Gen., 709 F.3d
  1072 (11th Cir. 2013)).

                                                     5

Case 1:19-cv-00147-CLC-CHS Document 49 Filed 05/15/20 Page 5 of 8 PageID #: 1662
          Finally, neither this Court’s decision in United States vs. Verwiebe, 874 F.3d

  258, 261-62 (6th Cir. 2017), nor the Supreme Court’s decision in Voisine, does

  anything to change the outcome here. Both cases required a mens rea of at least

  recklessness, whereas 18 U.S.C. § 1201 does not. 6

          Conclusion

          For the foregoing reasons and those in Mr. Taylor’s initial brief, this Court

  should set aside Rejon Taylor’s conviction in Count IV, and vacate his death

  sentence, pursuant to United States v. Davis.

          Dated: May 15, 2020

                                                  Respectfully Submitted,

                                                  /s/ Kelley J. Henry
                                                  Kelley J. Henry, BPR # 021113
                                                  Supervisory Assistant Federal Public
                                                  Defender, Capital Habeas Unit

                                                  /s/ Amy D. Harwell
                                                  Amy D. Harwell, BPR # 018691
                                                  Assistant Chief, Capital Habeas Unit
                                                  Office of the Federal Public Defender for
                                                  the Middle District of Tennessee
                                                  810 Broadway, Suite 200
                                                  Nashville, TN 37203
                                                  615.736.5047
                                                  amy_harwell@fd.org
                                                  kelley_henry@fd.org

                                                  /s/ Alexis Hoag
                                                  Alexis Hoag


  6Even a mens rea requirement of recklessness is on the table. On March 2, 2020, the Supreme Court
  granted certiorari in Borden v. United States, 140 S.Ct. 1262 (Mar. 2, 2020), to consider the question
  raised in the Sixth Circuit, challenging the holding in Verwiebe: “Does the ‘use of force’ clause in the
  Armed Career Criminal Act (the ‘ACCA’), 18 U.S.C. § 924(e)(2)(B)(i) encompass crimes with a mens
  rea of mere recklessness?” See Brief of Petitioner Charles Borden, Jr., at ii, Borden v. United States,
  No. 19-5410. The outcome of this case may strengthen Mr. Taylor’s argument; it will not diminish it.

                                                     6

Case 1:19-cv-00147-CLC-CHS Document 49 Filed 05/15/20 Page 6 of 8 PageID #: 1663
                                     Practitioner in Residence
                                     Eric H. Holder Initiative for Civil &
                                     Political Rights
                                     Columbia Law School
                                     435 W 116th Street, Rm 605
                                     New York, New York 10027
                                     Tel: (212) 854-2619
                                     alexis.hoag@law.columbia.edu

                                     /s/ Patricia Okonta
                                     Patricia Okonta
                                     Skadden Fellow
                                     NAACP Legal Defense and
                                     Educational Fund, Inc.
                                     40 Rector Street, 5th Floor
                                     New York, New York 10006
                                     Tel: (212) 965-2200
                                     Fax: (212) 226-7592
                                     pokonta@naacpldf.org

                                     Counsel for Movant




                                       7

Case 1:19-cv-00147-CLC-CHS Document 49 Filed 05/15/20 Page 7 of 8 PageID #: 1664
                                  CERTIFICATE OF SERVICE

         I certify that on the 15th day of May 2020, I electronically filed the foregoing

  with the Clerk of the Court using the ECF system, which sent notification of such

  filing to all counsel record.

                                          /s/ Kelley J. Henry
                                          Kelley J. Henry, BPR # 021113
                                          Supervisory Assistant Federal Public
                                          Defender, Capital Habeas Unit
                                          Office of the Federal Public Defender for the
                                          Middle District of Tennessee
                                          810 Broadway, Suite 200
                                          Nashville, TN 37203
                                          615.736.5047
                                          kelley_henry@fd.org




                                             8

Case 1:19-cv-00147-CLC-CHS Document 49 Filed 05/15/20 Page 8 of 8 PageID #: 1665
